RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0295-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

D.J.D.,1

     Defendant-Appellant.
________________________

                   Submitted September 16, 2021 – Decided September 22, 2021

                   Before Judges Alvarez and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Indictment No. 06-04-
                   0370.

                   Jacobs & Barbone, PA, attorneys for appellant (David
                   Castaldi and Louis M. Barbone, on the briefs).

                   Jennifer    Webb-McRae,        Cumberland       County
                   Prosecutor, attorney for appellant (Kaila L. Diodati,
                   Assistant Prosecutor, of counsel and on the brief).


1
 We use initials to preserve the confidentiality of these proceedings. R. 1:38-
3(c)(9).
PER CURIAM

      Defendant D.J.D. appeals from an August 31, 2020 order denying his

second petition for post-conviction relief (PCR). We affirm.

      In State v. D.D., No. A-1682-09 (App. Div. Jan. 27, 2012) (slip op. at 53)

(D.D. I), we recounted the facts leading to defendant's conviction on two counts

of first-degree sexual assault, N.J.S.A. 2C:14-2(a)(1), one count of second-

degree sexual assault, N.J.S.A. 2C:14-2(b), and three counts of third-degree

child endangerment, N.J.S.A. 2C:24-4(a), of three underage boys, J.W., B.M.,

and J.F. Defendant abused the children for approximately three years beginning

when they were between the ages of six and nine. Id. at 2.

      Detective Sergeant Jasmin Calderon of the Cumberland County

Prosecutor's Office investigated the case and interviewed two of the boys who

denied the abuse. Id. at 8-9. We noted "Calderon doubted the boys' denials

based on their body language during the interviews. . . . [H]owever, [Calderon]

took no further action because [a] federal agency was handling the

investigation." Id. at 9-10. In June 2005, the third child revealed the abuse to

the police. Id. at 10. When the other two boys learned of the third child's

revelation, they gave detailed descriptions of the sexual assault and admitted

they did not previously tell Calderon the truth. Id. at 12-13.


                                                                          A-0295-20
                                        2
      At trial, the State adduced what we described as "overwhelming evidence

of defendant's guilt" including testimony from all three victims, their relatives,

and defendant's friend. Id. at 15-19, 31. Defendant testified and presented

testimony from several witnesses, including Calderon. Id. at 20, 37. We noted

Calderon

            testified extensively on direct examination about her
            background and training in Finding Words, RATAC
            ("rapport building, anatomy inquiry, touch inquiry,
            abuse scenario and closure"), and the [Child Sexual
            Abuse Accommodation Syndrome] CSAAS . . . . She
            explained that it is often difficult for children to
            disclose sexual abuse, and that they are frequently
            forced into secrecy because of shame, fear, guilt, or
            threats. Children also feel entrapped and helpless, and
            boys worry about being labeled homosexuals.

                  Calderon also testified on direct about a child's
            demeanor, the importance of body language, and the
            factors causing someone to be susceptible.           She
            explained her technique for interviewing children, after
            which defense counsel remarked, "you seem to be an
            expert in this area." The defense elicited testimony that
            Calderon had interviewed hundreds of children who
            were victims or witnesses of sexual abuse, and that
            patrol officers no longer conducted these interviews.

                  On cross-examination, the State probed further
            into Calderon's experience and understanding of
            RATAC, Finding Words, and CSAAS. For example,
            when questioning Calderon about CSAAS . . . , the
            State elicited testimony that the non-disclosure rate for
            men was between forty-two and eighty-five percent,
            and that eighty-six percent of sexual assaults are

                                                                            A-0295-20
                                        3
            unreported. Based on her training and experience, she
            explained that a victim often becomes loyal to an
            alleged perpetrator, and that the severity of the abuse
            could create "blocks" to disclosure. She also testified
            about the boys' body language, which defense counsel
            first addressed on direct. Defense counsel did not
            object to these questions.

            [Id. at 37-38.]

      Among the issues defendant raised in D.D. I was an argument asserted

"for the first time on appeal, that the court erred by allowing the State to elicit

expert testimony from Calderon on the . . . []CSAAS[] . . . ." Id. at 36. We

rejected the argument noting: 1) the trial judge did not instruct the jury to treat

Calderon's testimony as expert testimony because she was not qualified as an

expert; 2) defense counsel did not object to the judge's decision; 3) defense

counsel conceded an expert charge was unnecessary despite referring to

Calderon as an expert during summation; and 4) "Calderon's opinion as to

whether J.W. was forthcoming in his interview could not have improperly

influenced the jury given J.W.'s admission that he lied to Calderon to protect

defendant, and the fact that defense counsel elicited additional testimony from

Calderon that J.W.'s body language could have meant something different." Id.

at 38-40. We affirmed defendant's convictions and sentence. Id. at 53.




                                                                             A-0295-20
                                        4
      Defendant's first PCR petition was denied. On appeal, he argued defense

counsel was ineffective because he failed to call expert witnesses. State v. D.D.,

No. 5232-12 (D.D. II) (App. Div. Sept. 19, 2014) (slip op. at 10). We rejected

this argument because defense counsel informed the trial judge he wanted to call

two expert witnesses to rebut the State's expert, but the State never called its

expert. Id. at 10-11. Furthermore, "defendant called . . . Calderon to proffer

testimony similar to one of the proposed defense experts concerning how young

children can be easily influenced." Ibid. We affirmed. Ibid.

      In July 2019, defendant filed a second PCR petition. The petition was

predicated on the Supreme Court's decision in State v. J.L.G., holding "that

expert testimony about CSAAS in general, and its component behaviors other

than delayed disclosure, may no longer be admitted at criminal trials." 234 N.J.

265, 272 (2018). In PCR counsel's written submission, he argued the court

should grant defendant's petition because

            pursuant R[ule] 3:22-2(a) and R[ule] 3:22-4(a)(1) and
            (3), . . . he was denied substantial Constitutional rights
            in the conviction proceedings, and . . . given the state
            of the law at the time of those proceedings, the ground
            for relief specified herein could not have been
            previously asserted or reasonably raised prior to those
            conviction proceedings. Further, denial of relief at
            present would be contrary to a new [r]ule of [l]aw that
            was unavailable during the entire pendency of the
            conviction proceedings, including direct appeal, his

                                                                            A-0295-20
                                        5
             first [PCR] application, and the Appellate Division
             review of that post-conviction denial in 2014.

Defendant also argued his petition was timely pursuant to Rule 3:22-4(b) and

Rule 3:22-12(a)(2)(A) because it was "filed within one year of the date upon

which those Constitutional rights violated were first recognized by the Supreme

Court . . . and made retroactive upon collateral review."

      Defendant's petition was heard on August 31, 2020. At oral argument,

PCR counsel cited our decision in State v. G.E.P., in which we reversed and

remanded convictions of child sexual assault where an expert gave CSAAS

testimony, by granting pipeline retroactivity of the holding in J.L.G. 458 N.J.

Super. 436, 443 (App. Div. 2019).

      The PCR judge denied the petition. Citing D.D. I, the judge found we

addressed "the issue . . . [whether defendant] was entitled to a new trial on the

basis of . . . Calderon[] having testified at trial as an expert witness" and rejected

it for the reasons articulated in our decision. The judge also noted our decision

in D.D. II denying defendant's first PCR petition, was issued in September 2014.

Furthermore, he noted G.E.P. had been appealed and the Supreme Court had

"only . . . afforded pipeline retroactivity" to its holding in J.L.G. The judge

concluded "[t]his pipeline retroactivity does not at this time include the case

before this court[,]" reasoning as follows:

                                                                               A-0295-20
                                          6
     In this case the defendant was convicted on
August 13[, 2009].

      The defendant, once again, filed a direct appeal
of his conviction, which was denied by the . . .
Appellate Division on January 27[], 2012.

       The defendant's time for filing a petition for
certification before the New Jersey Supreme Court on
his direct appeal, thus, expired on February 15[], 2012.

      On September 19[], 2012 the defendant then filed
his [PCR] petition . . . , which was denied . . . on June
13, 2013.

      On September 9[], 2014, the defendant filed an
appeal of the denial of his [PCR petition], which was
denied by the Appellate Division on September 19[],
2014.

       The defendant's time for filing a petition for
certification before the New Jersey Supreme Court on
the denial of his appeal of [PCR petition], thus, expired
on October 9, 2014.

      The conclusion of . . . defendant's case in this
matter then and the date on which he exhausted all
avenues of direct review was in fact October 9[], 2014.

      The ruling of the New Jersey Supreme Court in
J.L.G. occurred on July 13[], 2018, nearly three years
after the defendant[] had exhausted all avenues of
appeal in this matter and the defendant's matter was no
longer at that time pending.

      Accordingly, this case is not included within the
decision of the court in G.E.P., dictating pipeline


                                                            A-0295-20
                           7
            retroactivity for the holding of the court in J.L.G., as
            opposed to complete retroactivity.

      Defendant raises the following points on this appeal:

            POINT I — THE PCR COURT ERRED AS A
            MATTER OF LAW BY MISREADING THE ISSUE
            DECIDED BY THE APPELLATE DIVISION IN
            G.E.P. LEADING TO THE PCR COURT'S
            ERRONEOUS    DENIAL  OF   RELIEF   TO
            DEFENDANT.

            POINT II — THE PCR COURT ERRED AS A
            MATTER OF LAW BY NOT GRANTING
            DEFENDANT RELIEF SINCE THE FACTS IN THE
            RECORD BEFORE THE PCR COURT LEAD TO
            THE INESCAPABLE CONCLUSION THAT THERE
            EXISTS A REASONABLE LIKELIHOOD THAT
            DEFENDANT RECEIVED AN UNFAIR TRIAL.

      "Post-conviction relief is New Jersey's analogue to the federal writ of

habeas corpus." State v. Goodwin, 173 N.J. 583, 593 (2002) (quoting State v.

Preciose, 129 N.J. 451, 459 (1992)). The process affords an adjudged criminal

defendant a "last chance to challenge the 'fairness and reliability of a criminal

verdict . . . .'" State v. Nash, 212 N.J. 518, 540 (2013) (quoting State v. Feaster,

184 N.J. 235, 249 (2005)).

      "[W]here the [PCR] court does not hold an evidentiary hearing, we may

exercise de novo review over the factual inferences the trial court has drawn

from the documentary record." State v. O'Donnell, 435 N.J. Super. 351, 373


                                                                              A-0295-20
                                         8
(App. Div. 2014) (citing State v. Harris, 181 N.J. 391, 420-21 (2004)). We

review a PCR court's legal conclusions de novo. Harris, 181 N.J. at 415-16

(citing Toll Bros. v. Twp. of W. Windsor, 173 N.J. 502, 549 (2002)).

      Rule 3:22-4(b) states:

            A second or subsequent petition for post-conviction
            relief shall be dismissed unless:

                  (1) it is timely under R[ule] 3:22-12(a)(2); and

                  (2) it alleges on its face either:

                        (A) that the petition relies on a new
                        rule of constitutional law, made
                        retroactive to defendant's petition by
                        the United States Supreme Court or
                        the Supreme Court of New Jersey,
                        that was unavailable during the
                        pendency of any prior proceedings;
                        or

                        (B) that the factual predicate for the
                        relief sought could not have been
                        discovered earlier through the
                        exercise of reasonable diligence, and
                        the facts underlying the ground for
                        relief, if proven and viewed in light
                        of the evidence as a whole, would
                        raise a reasonable probability that
                        the relief sought would be granted;
                        or

                        (C) that the petition alleges a prima
                        facie case of ineffective assistance of
                        counsel     that    represented     the

                                                                       A-0295-20
                                         9
                         defendant on the first or subsequent
                         application   for    post-conviction
                         relief.

Under Rule 3:22-5, "[a] prior adjudication upon the merits of any ground for

relief is conclusive whether made in the proceedings resulting in the conviction

or in any post-conviction proceeding brought pursuant to this rule or prior to the

adoption thereof, or in any appeal taken from such proceedings."

      In point I, defendant contends the PCR judge erred based on an erroneous

reading of J.L.G. He argues G.E.P. does not bar the application of complete

retroactivity of the holding in J.L.G. We reject defendant's argument for the

reasons expressed by the PCR judge. These arguments lack sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(2).

      In point II, defendant raises various trial errors related to CSAAS and

argues as follows: (1) the State impermissibly utilized statistics on the number

of child victims that delay or do not report their abuse; (2) the State

impermissibly detailed each component behavior of CSAAS and applied it to

the alleged victims in this case; and (3) the trial judge failed to give an expert

witness instruction regarding Calderon's testimony.

      These errors were not raised in defendant's second PCR petition. See

Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973) (recognizing that


                                                                            A-0295-20
                                       10
appellate courts will decline to address issues not brought to the attention of the

trial court, unless they pertain to the court's jurisdiction or an issue of substantial

public importance); State v. Arthur, 184 N.J. 307, 327 (2005) (applying Nieder

to PCR appeal). Moreover, none of defendant's arguments are grounds for relief

pursuant to Rule 3:22-4(b)(2). The argument related to the expert jury charge

was adjudicated and rejected on the direct appeal and defendant's first PCR

petition, and therefore is barred by Rule 3:22-5. Finally, as we noted, the State

presented overwhelming evidence of defendant's guilt at trial, including

testimony from his three victims. Contrary to defendant's contentions, we are

unconvinced the record shows a reasonable likelihood he received an unfair trial.

      Affirmed.




                                                                                A-0295-20
                                         11